Citation Nr: 1103197	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  94-39 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico

THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Salvador Medina de la Cruz, 
Attorney


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1951 to May 1954. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which declined to reopen the Veteran's previously 
denied claim of entitlement to service connection for an acquired 
psychiatric disorder.  A timely appeal was noted from that 
decision.  By decision dated May 1996, the Board granted the 
Veteran's application to reopen his previously denied claim and 
remanded the matter to the RO for additional development.

In August 2002, the Board denied entitlement to service 
connection for an acquired psychiatric disorder.  The Veteran 
subsequently appealed that decision to the Court.  In August 
2003, a Joint Motion for an Order Vacating the Board Decision 
(Joint Motion) was brought before the U.S. Court of Appeals for 
Veterans Claims (Court).  In an Order dated that same month, the 
Court vacated the August 2002 Board decision pursuant to the 
Joint Motion, and remanded the case to the Board for 
readjudication consistent with its Order.

The Board again denied entitlement to service connection for an 
acquired psychiatric disorder in a decision dated June 2007.  The 
Veteran subsequently appealed that decision to the Court.  In 
November 2009, a Joint Motion was brought before the Court.  In 
an Order dated that same month, the Court vacated the June 2007 
Board decision pursuant to the Joint Motion, and remanded the 
case to the Board for readjudication consistent with its Order.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

According to the June 2010 Joint Motion, VA has not fulfilled its 
statutory duty to assist the Veteran in the adjudication of his 
appeal.  Specifically, the parties have pointed to the Veteran's 
statement dated in May 2007 to the effect that he had recently 
received treatment for his psychiatric disorder at the San Juan 
VA Medical Center (VAMC), and requested that the RO obtain these 
records.  Review of the claims folder shows that the most recent 
record from the San Juan VAMC is dated May 2005.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the San Juan VAMC and request 
that all records of the Veteran's treatment 
at that facility since May 2005 be provided 
for inclusion with the claims folder.  If 
such records are unavailable, a negative 
response must be obtained and the Veteran 
should be so notified.

2.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
the issue on appeal continues to be denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review


(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b).




 
